Case 3:19-cv-OOO47 Document 1 Filed 02/05/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
EL PASO DIVISION DIVISION

CLARISSA PORTILLO, §
Plaintiff, §
§

vs. § CIVIL ACTION N(). 3:19-CV-47
§
MUNOZ TRUCKING, INC., §
Defendant. §

NOTICE OF REMOVAL

 

TO THE HONORABLE JUDGE OF SAID COURT:

l. Defendant, Munoz Trucking, Inc., by its undersigned attorney, respectfully shows
this Court:

2. On December 20, 2018, Cause No. 2018DCV4834 was commenced against
Defendant in the 327th District Court of El Paso County, Texas, and is now pending therein.

3. On January 8, 2019, Dcfendant was served with Plaintiffs Original Petition in the
above-entitled action.

4. As of the date of this filing, the following pleadings have been filed in the state
court action in addition to the Plaintiffs petition: Defendant's Original Answer. Copies of all
process, pleadings and orders served upon Defendant in the above-entitled action are attached
hereto as Exhibits A, and filed herewith.

5. This Court has original jurisdiction of the above-entitled action pursuant to 28
U.S.C. §1331, and the action may therefore be removed to this Court pursuant to 28 U.S.C.
§l44l(b).

6. The above-entitled action is a civil action for claims under the Family & Medical

Leave Act of 1993 (FMLA), 29 U.S.C. §2601, et. seq., and Section 2617(a) of the FMLA, 29

Case 3:19-cv-OOO47 Document 1 Filed 02/05/19 Page 2 of 11

U.S.C. §§2614, 2615, 2617(a), as Plaintiff, Clarissa Portillo, specifically alleged wrongful
termination, retaliation and interference, in violation of the protections of the Family Medical
Leave Act, as against Defendant Munoz Trucking, Inc.

7. A jury demand has been made in Cause No. 2018DCV4834.

8. This notice is filed with this Court within 30 days after service on Defendant of
Plaintiffs Original Petition in the above-entitled action.

WHEREFORE, Defendant prays that the above-entitled action be removed from the 327th
District Court of El Paso County, TeXas to this Court.

Respectfully submitted,

By: /s/ Mario A. Gonzalez
MARIO A. GONZALEZ
Texas Bar No. 08130710
E-Mail: mario@gonzalezlawfirm.com
1522 Montana Ave., Suite 100
El Paso, Texas 79902
Tel. (915) 543-9802
Fax. (915) 533-0588
Attorney for Defendant
Munoz Trucking, Inc.

CERTIFICATE OF SERVICE

l hereby certify that on February 5, 2019, l electronically filed the Notice of Removal
with the Clerk of the Court using the CM/EMF system, which will send notification of such
filing to Oscar Mendez, Jr.

/s/ Mario A. Gonzalez
MARIO A. GONZALEZ

Case 3:19-cv-OOO47 Document 1 Filed 02/05/19 Page 3 of 11

EXHIBIT “A”

Case 3:19-cv-OOO47 Document 1 Filed 02/0'5/19 Page 4 of 11

THE STATE OF TEXAS

NOTlCE TO DEFENDANT; “You have been sued You may employ an attorney if you, or your
attorney do not file a written answer with the cierk who issued this citation by 10:00 a.rn. on the i\/londay
next following the expiration of twenty days after you were served this citation and petiticn, a default
judgment may be taken against you.”

TO: MUNOZ TRUCKING, iNC., who may be served with process by serving its registered agent John

Gates, or any other authorized officer or agent therein at 1108 N. Campt)eii‘ Ei Paso, TX 79902 or
wherever helshe may be found

Greetings:

You are hereby commanded to appear by filing a written answer to the Plaintiffs Original Petition
at or before ten o’clock A.M. of the i\/londay next after the expiration of twenty days after the date of
service of this citation before the i-ionorabie 327‘*‘ Judiciai District Court, El Paso County, Texas, at the
Court House of said County in E| Paso, `l`exas.

Said Plaintiff’s Petition was filed in said court on this the 20‘“ day of December, 2018 by Attorney
at Law, OSCAR MENDEZ, JR., 109 N. OREG»()Nl 12TH FLOOR, El. PASO, TX 79901, in this case
numbered 2018DCV4834 on the docket of said court and styled:

CLARISSA PORTiLLG
MUNOZ TRYJ%K!NG, iNC.

The nature of Piaintifi”s demand is fully shown by a true and correct copy of the Piaintih“s Originai

Petition, Piaintiffs First Set of interrogatories to Defendant First Request for Production of Docurnents

and Things to Defendant Jury Request accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to requirements of iaw,
and the mandates thereof, and make due return as the law directs

issued and given under my hand and seal of said Court at Ei Paso, Texas, on this the 26‘“ day of
December, 2018. .

CLERK Ol`*“ THE COURT

NORMA FAVELA BARCELEAU
District Cierk

El Paso County Courtnouse

500 E. San Antonio Ave, RlV| 103
El Paso, Texas 79901

 

Af‘£est: NORMA FAVELA BARCELEAU District Ciel‘k

P so County 5 xas
. )A )//
By: §?/M ft ,Deputy

Stephanie V. Aguiiar
Rule 106; “-the citation shall be served by the ofhcer delivering to each d ken t, in person, a true copy of the citation with the

date of delivery endorsed thereon and with a copy of the petition attached theretol”

Case 3:19-cv-OOO47 Document 1 Filed 02/05/19
El Paso County - 327th District Court

Page 5 of 11

Fiied 12120/2018 2:02 PNi
Norma Faveia Barceieau

District Cleri<
El paso County
201BDCV4834
CLARISSA PO`R'I`ILLO,
Plaintiff,
vs. Cause No. 20 i 8-DCV

MUNOZ TRUCKING, INC,

Defendant

WB€OS¢O>¢»O'>COQ'WJ¢GG&O'J'»OS

PLAIN'I`IFF’S ORIGINAL PETITION

 

COMES NOW SYLVIA CEPEDA ("Plaintit't") complaining of MUNOZ TRUCKING,

INC. ("Defendants") and for a cause ofaction would respectfully show the Court as Foilows:
I. Parties, Jurisdiction`And Venue

Piaintiff is currently a citizen and resident of El Paso, 'I`exas`

Defendant MUNOZ TRUCKING, IN`C., is a 'l`exas corporation doing business in Ei Paso,
Texas and may be served with process by serving its registered agent, JOHN GATES, or any other
authorized officer or agent therein 1108 N. Campbcii, El Paso_, Texas 79902 and/or thre ever
may be found

This is a proceeding authorized by and instituted pursuant to the Famiiy & Medicai Leave
Act of 1993 (FMLA). 29 U.S.C. §2601, et seq. It is brought to prevent Defendants from denying,
restraining or otherwise interfering with the rights guaranteed to Piaintiff by FM LA, and to recover
damages and other relief authorized by section 2617(a) of the FMLA. 29 U.S.C §§2614, 2615,
2617(a).

This Court has subject matter jurisdiction because district courts are constitutional courts
of general jurisdiction

'i`his Court has personal jurisdiction, both specific and generai, over Defendant because

Case 3:19-cv-OOO47 Document 1 Filed 02/05/19 Page 6 of 11

they do business in Texas. Additionally, Plaintiti’ s cause of action arose in Texas and Defendant
is amenable to service by a Texas Court.

Venue is proper in El Paso County because a substantial part of the events or omissions
giving rise to PlaintiH’s claim occurred there. TEX.CIV.PRAC. &REM. CODE §15.002(A)(1).

II. Factual Background

Plaintifi.` was employed by Defendant as a dispatcher since on or about .lanuary 23, 20l7.

On or about July 16, 2018 Plaintiti"s daughter was involved in an ATV accident in which
Plaintifi’s Daughter broke her femur. Plainti ff request FMLA from Defendant to care for Daughter
while she recovered from the ATV accident

On or about August 3, 2018 Plaintif`f was granted a family and medicai leave of absence
for Plaintiff’s medical condition

Plaintiff’s Daughter was released from her Doctor’s care on September 6, 2018.

Ai"ter Plaintifi‘s FMLA request, Defendants began to retaliate against Plaintiff by ignoring
Plaintiff:`, reducing Piaintift’s work hours, writing up Plaintiff for incidents that happened while
Piaintiff was on FMLA Leave. On or about September 27, 2018 Plaintiti encountered an issue
with Defendants system and noticed that the system was oii`setting mileage Plaintit`t` reported the
issue to Rosie in accounting

On or about September 28, 2018, Piaintit`f was terminated At the time of Plaintift"s
termination Defendants used Plaintiti"s FMLA as a motivating factor for termination Defendant’s
pretextual reason for Plaintiff’s termination was due to Plaintiii" allegedly calling Rosie from the
Accounting Department “old” and for stating that Defendant’s needed to hire younger people.

Plaintif'f was terminated on or about September 28, 2018. Plaintiff was allegedly terminated

Case 3:19-cv-OOO47 Document 1 Filed 02/05/19 Page 7 of 11

for her un founded remarks made. The reason given by Defendants is pretext
III. Causes Of Action

A. FAMILY MEDICAL LEAVE AC'i` VIOLA'I`IONS ~ WRONGFUL TERMINATLON,
RETALIA'}`ION and INTERFERENCE

Plaintiff aileges and incorporates the allegations contained in _Paragraphs as if fuily stated
herein.

Plaintiff has satisfied all jurisdictional prerequisites in connection with her claim under the
Pamily Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 e!. seq.

Defendants are empioyer[s] as defined by the FMLA in 29 U.S.C. §26i 1(4).

During the time that Plaintift` was employed by Defendant, she was an “eligible employee"`
as defined by the FM`LA in 29 U.S.C. §2611(2).

While Plaintit`f was empioyed by Dei`endant, Plaintifi.’s Daughter had an illness that can be
defined as a “serious health condition” under the FMLA as outlined in 29 U.S.C. §2611(11).

Plaintiti` was entitled to medical leave to care for her Daughter’s serious health condition
as provided for in the FMLA (in 29 U.S.C. §2612(a)(l)(C)).

Defendant’s retaliated against Plaintift` for exhausting the twelve (12) weeks of medical
leave allowed under the FMLA (as discussed in 29 U.S.C. § 2612(a)(1)), Defendants terminated
Plaintiif’s employment for taking this medical leave to care for her Daughter’s iilness.

Defendants terminated Plaintifi’s employment for requesting time to take off work for
Plaintii`t"s Daughter’s serious health condition, which violates the protections of the FMLA as
outlined in 29 U.S.C. § 2615(a). Finally, Defendant failed to reinstate Plaintiii` as required under
the PMLA.

Defendant terminated Plaintiff’s employment for requesting time off work to care

3

Case 3:19-cv-OOO47 Document 1 Filed 02/05/19 Page 8 of 11

Plaintiff’s Daughter’s serious health condition, which violates the protections or" the FMLA as
outlined in 29 U.S.C. §2615(3).
IV. Damages

As a result of Defendant’s violations of the FMLA, Plaintiff has suffered actual damages
in the form of lost wages and benefits (past and future), in an amount that has not yet been fully
established, but which will be provided at time oftrial. Plaintiti's damages are within the court's
jurisdictional lirnits.

As a result of this willful violation ofthe FMLA, Plaintiff requests that she be awarded all
darnages, to which she is entitled, as outlined in 29 U.S.C. §2617, including, but not limited to,
lost wages, salary, employee benefits and any other compensation denied or lost as a result ot`the
violation, plus interest In addition, Plaintiff requests liquidated damages equal to the amount of
reimbursable compensation described above. Plaintiff also requests any additional equitable relief
to which she is entitled

Plaintift` also requests reasonable attorney’s fees and court costs. ,,

V. REQUES'I`S FOR DISCLOSURE
Pursuant to Rule 194, Defendants are requested to disclose within the time period set forth
in Tex. R. Civ. P. 1943 the information or material described in Rule l94.2(a) - 194.2(1).
VI. Jury Demarrd
Plaintit`f requests trial by jury on all claims
VII. Prayer For Relief
Wherefore, Plaintiff requests that Defendants be cited to appear and answer, and that on

final trial, Plaintii’f have judgment against Defendants as follows:

Case 3:19-cv-OOO47 Document 1 z|:i|ed 02/05/19 Page 9 of 11

Judgment against Defendants for Plaintii`f’s actual damages, including lost Wages
and benefits (both back pay and front pay), amount to be dctermined;

Judgment against Defendants for liquidated damages for the maximum amount
allowed by law, including doubling of all back pay awarded;

An order that Defendants take such other and further actions as may be necessary
to redress Defendants’ violation of the FMLA;

Pre-judgment and post-judgment interest at the maximum amount allowed by law;
Costs of suit, including attorneys fees; and

The award of such other and further relief`, both at law and in equity, including
injunctive relief and reinstatement, to Which Plaintiff may be justly entitled

Respectfully submitted,
SCI~IERR & LEGATE, PL
Attomeys for Plaintiff

109 Noxth Oregon, l?.‘h Floor
El `Paso, Texas 79901

(915) 544-0100

(915) 532-1759 (Facsimile)

omendez,@=scherrlegatexcom
/s/Osca)' Mendez Jr.

OSCAR MENDEZ JR.
State Bar No. 24058473

 

PaSO County - 327th District Court Filed 1/24/2019 2218 PM

Case 3:19-cv-OOO47 Document 1 Filed 02/05/19 Page 10 of 11 Norma Favela Barce|e;
District C|e

E| Paso Cour

201aDCV4Bi

IN THE DISTRICT COURT OF EL PASO COUNTY, TEXAS
327TH JUDICIAL DISTRICT

CLARISSA PORTILLO
Plaintiff,
V. NO. 2018DCV4834

MUNOZ TRUCKING, INC.
Defendant.

00$0@00000¢&0$&000@

DEFENDANT'S ORIGINAL ANSWER
NOW C()MES Defendant, Munoz Trucking, Inc., named Defendant in the above-
entitled and numbered cause, and files this Original Answer, and shows the Court:
GENERAL DENIAL
Defendant denies each and every allegation of Plaintift‘s Original Petition, and demands
strict proof thereof as required by the Texas Rules of Civil Procedure.
PRAYER
Defendant prays the Court. after notice and hearing or trial, enters judgment in favor of
Defendant, awards Defendant the costs of court, attorncy's fees, and such other and further relief

as Defendant may be entitled to in law or in equity.

Respectfully submitted,

By: /s/Marz'o A. Gonzalez
MARIO A. GONZALEZ
Texas Bar No. 08130710
Email: mario@gonzalezlawtirm.com
1522 Montana Ave., Suite 100
El Paso, Texas 79902
Tel. (915) 543-9802
Fax. (915) 533-0588
Attorney for Defendant
Munoz Trucking, Inc.

Case 3:19-cv-OOO47 Document 1 Filed 02/05/19 Page 11 of 11

CERTIFICATE OF SERVICE

I certify that on January 24, 20]9, a true and correct copy of Defendant's Original Answer
was served on Oscar Mendez, Jr. electronically through the electronic filing manager.

/s/Mario A. Gonzalez
MARIO A. GONZALEZ

